—Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered on August 15, 1994, which denied the motion of petitioners-appellants Stern and Maloney to permit their offer of proof to allow the introduction of further evidence, unanimously affirmed, without costs or disbursements.
Special Term correctly precluded appellants from offering testimony and evidence in an attempt to show that the Liberal Party enrollment figures for the 14th Congressional District in the State of New York, issued by the Board of Elections in the City of New York, pursuant to section 5-604 of the Election Law of the State of New York, were not controlling. Concur—Wallach, J. P., Asch, Rubin, Nardelli and Williams, JJ.